DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 February 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al., US PG-Pub 2019/0235649.
Regarding Claim 9, Oyama teaches a touch sensing system (position detection system 1) comprising: 
a panel (sensor 31) on which touch electrodes (sensor electrodes) are disposed ([0048]); 
an active pen (pen 2) touching or approaching the panel (Figs. 1 and 3, and corresponding descriptions; [0055]-[0056]); and 
a touch sensing device (sensor controller 32) to output sensing values of the touch electrodes for a downlink signal of the active pen (downlink signal DS) and to identify a value of the downlink signal using the sensing values ([0048]) and at least one threshold value (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]), 
wherein the touch sensing device calculates a sum value by summing up a plurality of sensing values (Fig. 5, and corresponding descriptions; [0061], [0106]) and compares the sum value and the at least one threshold value so as to identify the value of the downlink signal (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]).
Regarding Claim 10, Oyama teaches the touch sensing system of claim 9, wherein the touch sensing device calculates an average value by averaging a plurality of sum values (Figs. 5 and 8, and corresponding descriptions; [0062], [0069]-[0070]), calculates deviations between the plurality of sum values and the average value (Fig. 5, and corresponding descriptions; [0065]), calculates at least one threshold value according to an average of the deviations (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]
Regarding Claim 11, Oyama teaches the touch sensing system of claim 9, wherein the at least one threshold value comprises a first threshold value which is positive (Fig. 19, and corresponding descriptions; [0119]) and a second threshold value which is negative (Fig. 19, and corresponding descriptions; [0119]).
Regarding Claim 12, Oyama teaches the touch sensing system of claim 9, wherein the active pen hovers over the panel (Fig. 3, and corresponding descriptions; [0055]-[0057]).
Regarding Claim 14, Oyama teaches the touch sensing system of claim 10, wherein the plurality of sum values are respectively obtained in different signal sections (Figs. 3, 5 and 8, and corresponding descriptions; [0055]-[0057], [0062], [0069]-[0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al., US PG-Pub 2019/0235649, hereinafter Oyama.
Regarding Claim 1, Oyama teaches a touch sensing device (position detection system 1) receiving information of an active pen (pen 2), comprising: 
a sensing circuit (sensor 31) to output sensing values of respective touch electrodes ([0048]) for a downlink signal of the active pen (downlink signal DS); 
sensor controller 32) to calculate a sum value by summing up a plurality of the sensing values (Fig. 5, and corresponding descriptions; [0061], [0106]); 
an average value calculating circuit (sensor controller 32) to calculate an average value by averaging a plurality of sum values respectively calculated in different signal sections (Figs. 5 and 8, and corresponding descriptions; [0062], [0069]-[0070]); 
a deviation calculating circuit (sensor controller 32) to calculate deviations between the plurality of sum values and the average value (Fig. 5, and corresponding descriptions; [0065]); 
a threshold value calculating circuit (event determination and threshold update circuit 43) to calculate at least one threshold value using the deviations and the average value (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]); and 
a controlling circuit (host processor 33) to identify a value of the downlink signal in each signal section based on a comparison between each sum value and the at least one threshold value (Figs. 5 and 15-17, and corresponding descriptions; [0049], noting how the processor receives signals from the sensor controller) and to identify the information of the active pen using signal values in a plurality of signal sections (Fig. 3, and corresponding descriptions; [0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to incorporate the separate circuits into a single sensor controller, since it has been held that forming in one piece an article, which has Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 2, Oyama teaches the touch sensing device of claim 1, wherein the sensing circuit outputs the sensing values when the active pen hovers (Fig. 3, and corresponding descriptions; [0055]-[0057]).
Regarding Claim 3, Oyama teaches the touch sensing device of claim 1, wherein the at least one threshold value comprises a first threshold value which is positive (Fig. 19, and corresponding descriptions; [0119]) and a second threshold value which is negative (Fig. 19, and corresponding descriptions; [0119]).
Regarding Claim 4, Oyama teaches the touch sensing device of claim 3, wherein the threshold value calculating circuit calculates a threshold deviation value using an average of absolute values of the deviations (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]) and calculates the first threshold value by summing up the average value and the threshold deviation value (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]).
Regarding Claim 5, Oyama teaches the touch sensing device of claim 3, wherein the threshold value calculating circuit calculates a threshold deviation value using an average of absolute values of the deviations (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]) and calculates the second threshold value by obtaining a difference between the average value and the threshold deviation value (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]).
Regarding Claim 6, Oyama teaches the touch sensing device of claim 1, wherein the deviations comprise positive deviations having positive values (Fig. 19, and ; [0119]) and negative deviations having negative values (Fig. 19, and corresponding descriptions; [0119]) and the threshold value calculating circuit calculates the at least one threshold value by using an average of absolute values of the positive deviations and absolute values of the negative deviations (Figs. 5 and 15-17, and corresponding descriptions; [0061]-[0066], [0102]-[0112]).
Regarding Claim 7, Oyama teaches the touch sensing device of claim 1, wherein the sum values comprise positive sum values which are positive and negative sum values which are negative (Figs. 5 and 8, and corresponding descriptions; [0062]-[0070]) and the average value calculating circuit calculates the average value by averaging a same numbers of positive sum values and negative sum values (Figs. 5 and 8, and corresponding descriptions; [0062]-[0070]).
Regarding Claim 8, Oyama teaches the touch sensing device of claim 1, wherein the average value calculating circuit calculates the average value using the sum values in the signal sections having fixed signal values or predictable signal values (Figs. 5 and 8, and corresponding descriptions; [0062]-[0070]).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama as applied to claim 9 above, and further in view of Nomura et al., US PG-Pub 2020/0081577, hereinafter Nomura.
Regarding Claim 13, Oyama teaches the touch sensing system of claim 9. However, Oyama does not explicitly teach wherein the touch electrodes are disposed in a form of a matrix so as to form a plurality of touch areas.
Nomura: Figs. 4 and 19-20, and corresponding descriptions; [0073]-[0075]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the matrix taught by Nomura into the device taught by Oyama in order to detect the position of the pen (Nomura: [0073]), thereby providing a more accurate touch sensing device.
Regarding Claim 15, Oyama teaches the touch sensing system of claim 9. However, Oyama does not explicitly teach wherein the touch sensing device calculates the sum value by summing up sensing values of N (N is a natural number, which is 2 or greater) adjacent touch electrodes.
Nomura teaches wherein the touch sensing device calculates the sum value by summing up sensing values of N (N is a natural number, which is 2 or greater) adjacent touch electrodes (Nomura: Figs. 5 and 19-20, and corresponding descriptions; [0081]-[0082], [0185]-[0189]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the summing of adjacent electrodes taught by Nomura into the device taught by Oyama in order to more accurately detect the position of the pen (Nomura: [0188]), thereby providing a higher quality user experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627